
	

114 HR 3860 IH: Ensuring Access to Affordable and Quality Home Care for Seniors and People with Disabilities Act
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3860
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2015
			Mr. Walberg (for himself, Mr. Rokita, Mr. Smith of Nebraska, Mr. Roe of Tennessee, Mr. Brooks of Alabama, Ms. Jenkins of Kansas, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To preserve the companionship services exemption for minimum wage and overtime pay, and the live-in
			 domestic services exemption for overtime pay, under the Fair Labor
			 Standards Act of 1938.
	
	
 1.Short titleThis Act may be cited as the Ensuring Access to Affordable and Quality Home Care for Seniors and People with Disabilities Act. 2.DefinitionsSection 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203) is amended by adding at the end the following:
			
				(z)
					(1)
 (A)Except as provided in subparagraph (B), companionship services as used in section 13(a)(15), means services that provide fellowship, care, and protection for individuals who, because of advanced age or physical or mental infirmity, are unable to care for themselves, including non-medical in-home personal care (which includes assistance with activities of daily living and instrumental activities of daily living) and household work related to the care of the aged or infirm individuals (such as meal preparation, bed making, washing of clothes, errands, assistance to appointments, laundry, medication reminders, bathing, assistance with incontinence and grooming, and other similar services). Such term may include the performance of general household work, provided that such work does not exceed 20 percent of the total weekly hours worked.
 (B)Companionship services does not include services relating to the care and protection of the aged or infirm that require and are performed by trained medical personnel, such as a registered or practical nurse.
 (2)Domestic service as used in subsections (a)(15) and (b)(21) of section 13, means services of a household nature performed by an employee in or about a private home (permanent or temporary), including employees such as cooks, waiters, butlers, valets, maids, housekeepers, nannies, nurses, janitors, laundresses, caretakers, handymen, gardeners, certified nursing assistants, home care aides, home health aides, personal care aides, chauffeurs of automobiles for family use, and babysitters employed on other than a casual basis.
 (3)Third-party employment as used in subsections (a)(15) and (b)(21) of section 13, means the employment of any employee who is engaged in providing companionship services or live-in domestic services and who is employed by an employer other than the family or household using the services of the employee, whether or not such employee provides services to more than one family or household in the same workweek..
 3.Preservation of the companionship services exemptionParagraph (15) of section 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)) is amended—
 (1)by inserting (including through third-party employment) after companionship services; and (2)by striking (as such terms are defined and delimited by regulations of the Secretary).
 4.Preservation of the live-in domestic services exemptionParagraph (21) of section 13(b) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(b)(21)) is amended by inserting (including through third-party employment) after domestic service.
		
